Citation Nr: 1637925	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-27 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2009 and October 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Appellant requested a hearing before the Board.  The requested hearing was conducted in November 2012.  Unfortunately, the transcript of that hearing is unavailable.  The Appellant was advised in a January 2013 letter of his right to appear at another Board hearing.  38 C.F.R. § 20.717 (2015).  The Appellant responded in March 2013 that he wanted to appear at another hearing before the Board at the RO.  In March 2013, the Board remanded this claim to schedule the requested hearing.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In December 2013 and August 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the Appellant had no service that would make him eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.



CONCLUSION OF LAW

The Appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 501(a), 5107 (West 2014); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200 -02 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA's duties to notify and assist do not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. 

The Board notes this appeal was remanded for further development in December 2013 and August 2014.  In December 2013, the RO was instructed to complete a new request for verification of the Appellant's service by the NPRC or appropriate arm of the service department using all evidence submitted by the Appellant.  In the August 2014 Remand, the Board noted that the RO failed to correctly complete these instructions.  Specifically, the RO did not include the Appellant's alias of "Caloy" and "Kaloy" and failed to include one alternative period of service from December 1942 to June 1945.  The claim was remanded to correct these deficiencies.  In March 2015, a request was submitted to the NPRC that included the Veteran's aliases and additional period of service.  See March 2015 VA Form 21-3101.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Entitlement to a One-Time Payment from the Filipino Veterans Equity Compensation Fund

The Appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  He asserts he had qualifying service as a Philippine Veteran during World War II.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-02 (Feb. 17, 2009). 

Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces or organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Appellant applied for a one-time payment from the Filipino Veterans Equity Compensation Fund in February 2009 indicating that he had served with the Guerilla unit QMS CT 66th Infantry from December 1942 until May 1945.  Throughout the course of the appeal, the Appellant has submitted military service records in support of his claim. 

The NPRC has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  (See December 2014 VA-Form 21-3101(JF)).  As noted in a June 2014 statement, the NPRC indicated that a claims file was found for the Appellant that contained an AGO Form 23, in which the Appellant claimed he served in the QMS 66th Infantry Regiment, 6th Military District (6th MD).  However, the NPRC indicated that there is no unit listing of QMS 66th Infantry Regiment, 6th MD in the roster.  The letter from the NPRC then indicated that the VA Form 21-3101 also states several other units in the 66th Infantry Regiment, 6th MD.  Unfortunately, a manual search of the entire 66th Infantry Regiment, 6th MD roster did not produce a single instance of the Appellant's name.  The Board notes that the Form 21-3101 includes possible aliases, including "Caloy" and "Kaloy."

This verification from the NPRC is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the Appellant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

The Board notes that the Philippine Veterans Affairs Office submitted a statement in April 2016 indicating that the Appellant was a Filipino World War II Recognized Guerilla Veteran who had served in the Armed Forces of the Philippines since December 1942 to May 1945, and he was receiving educational benefits and pension benefits as a Veteran.  See April 2016 letter from Administrator of the Philippine Veterans Affairs Office.  However, recognition of military service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

The Board is sympathetic to the Appellant's argument, however, as the service department has certified that the Appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish Veteran status for the Appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


